DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 36-39, 46, 48-50 and 53-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng (US 2016/0157256 A1).
	Regarding claim 36, 49 and 55, Tseng teaches a scheduling request processing method, implemented by a terminal device, comprising: determining that a regular buffer status report, BSR, associated with a first logical channel is triggered and has not been canceled (¶ [0076], if the Buffer Status reporting procedure determines that at least one BSR has been triggered and no cancelled); determining that there is no uplink resource available to transmit data of the first logical channel, and a first timer of a terminal device is not running (¶ [0077], ¶ [0081], else if a Regular BSR has been triggered and logical ChannelSR-Prohibit timer is not running); ; and triggering a scheduling request, SR, in response to the determining that the regular BSR is triggered and has not been canceled and the determining that there is no uplink resource available and the first timer is not running, wherein the first timer is configured to delay transmission of the SR (¶ [0061], SR Trigger Prohibit timer is added to delay SR triggering for logical channels, ¶ [0076],  ¶ [0081], ¶ [0083], a Scheduling Request shall be triggered); . 
  	Regarding claims 37 and 50, Tseng teaches the method according to claim 36, wherein the regular BSR associated with the first logical channel is: a BSR triggered by arrival of new data on the first logical channel (¶ [0066], BSR shall be triggered if UL data for a logical channel becomes available for transmission, ¶ [0067]  ¶ [0071] and  ¶ [0082]). 
  	Regarding claims 38 and 53, Tseng teaches the method according to claim 37, wherein determining there is no uplink resource available to transmit data of the first logical channel comprises: determining there is no first-type uplink resource available to transmit the data of the first logical channel, wherein the first-type uplink resource is an uplink resource configured by a network device for the terminal device by using radio resource control layer signaling (¶ [0077], if the UE has UL resources allocated, ¶ [0082], if an uplink grant is not configured, ¶ [0064]).
 	Regarding claim 39, Tseng teaches the method according to claim 38, wherein determining there is no uplink resource available to transmit the data of the first logical channel comprises: determining the terminal device does not have any available uplink resource (¶ [0077], if the UE has UL resources allocated, ¶ [0082], if an uplink grant is not configured, ¶ [0064]). 
¶ [0099], When an SR is triggered, it shall be considered as pending until is cancelled. All pending SR(s) shall be cancelled when the UL grant(s) can accommodate all pending data available for transmission). 
 	Regarding claim 48, Tseng teaches the method according to claim 36, wherein the regular BSR associated with the first logical channel is: a BSR triggered by BSR retransmission timer expiry (¶ [0066] and ¶ [0069], BSR shall be triggered if retxBSR-Timer expires);the first logical channel is a logical channel with a highest priority among all current logical channels of the terminal device having data available for transmission, or having data available for transmission and belonging to a logical channel group (¶ [0066], BSR shall be triggered if the data belongs to a logical channel with higher priority than the priorities of the logical channels which belong to any LCG and for which data is already available for transmission). 
 	Regarding claim 54, Tseng teaches the terminal device according to claim 49, wherein the processor is further configured to execute the instruction stored in the memory, so that the terminal device performs the scheduling request processing the steps of: determining an SR configuration corresponding to the first logical channel or the SR, wherein the SR configuration comprises at least one of the following parameters: an identifier of the SR configuration, an SR prohibit timer, a maximum quantity of SR transmissions, and a parameter used to determine a location of a physical resource to be used to transmit the SR (¶ [0061] and ¶ [0064], RRC controls BSR reporting by configuring the three timers periodicBSR-Timer, retxBSR-Timer and logicalChannelSR-ProhibitTimer and by, for each logical channel, optionally signalling logicalChannelGroup which allocates the logical channel to an LCG).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 40-43, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of He et al (US 2018/0324832 A1, hereinafter “He”).
 	Regarding claims 40-42, 51 and 52, Tseng teaches the method according to claim 38, wherein determining there is no uplink resource available to transmit the data of the first logical channel. 
 	Tseng does not explicitly teach wherein determining there is no uplink resource available to transmit the data of the first logical channel comprises: determining the terminal device has an available uplink resource, but a value of a parameter in a transmission parameter set of the uplink resource available for the terminal device is different from a value of a corresponding parameter in a transmission parameter set available for the first logical channel. 
	He teaches different logical channels may operate according to different parameters/numerology (e.g., subcarrier spacing or TTI duration) (¶ [0072]). Data to be transmitted may have a particular priority, and may be mapped to a certain numerology based on the priority. The UE may transmit an SR to the base station to receive an uplink grant for pending data for logical channel(s) (¶ [0073]-¶ [0076]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine there is no uplink resource available to transmit the data of the first logical channel in response to determining the terminal device has an available uplink resource, but a value of a parameter in a transmission parameter set of the uplink resource available for the terminal device is different from a value of a corresponding parameter in a transmission parameter set available for the first logical channel (i.e., to determine whether there is an available (first-type) uplink resource 
	Regarding claim 43, Tseng in view of He teaches the method according to claim 40, wherein the method further comprises: determining an SR configuration corresponding to the first logical channel or the SR, wherein the SR configuration comprises at least one of the following parameters: an identifier of the SR configuration, an SR prohibit timer, a maximum quantity of SR transmissions, and a parameter used to determine a location of a physical resource to be used to transmit the SR (¶ [0061] and ¶ [0064], RRC controls BSR reporting by configuring the three timers periodicBSR-Timer, retxBSR-Timer and logicalChannelSR-ProhibitTimer and by, for each logical channel, optionally signalling logicalChannelGroup which allocates the logical channel to an LCG).  
9.	Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of He as applied to claim 43 above, and further in view of Takeda et al. (US 2021/0136794 A1, hereinafter “Takeda”).
	Regarding claim 44, Tseng in view of He teaches the method according to claim 43.
Tseng does not explicitly teach wherein the method further comprises: in response to determining: that there is, in a first time unit, no uplink resource available to transmit the data of the first logical channel; the terminal device has, in a time period in which the first time unit coincides with another time unit, the physical resource to be used to transmit the SR, the physical resource corresponds with the SR configuration, and the SR prohibit timer is not running, sending the SR on the physical resource. 
figs. 5-10, ¶ [0084]-¶ [0091]). 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to sending the SR on the physical resource in response to determining: that there is, in a first time unit, no uplink resource available to transmit the data of the first logical channel; the terminal device has, in a time period in which the first time unit coincides with another time unit, the physical resource to be used to transmit the SR, the physical resource corresponds with the SR configuration, and the SR prohibit timer is not running in the system of Tseng in view of He to adequately transmit SRs using a plurality of different parameters (¶ [0011] of Takeda). 
Regarding claim 45, Tseng in view of He and Takeda teaches the method according to claim 44.
Tseng does not explicitly teach wherein in response to determining that the terminal device has an available uplink resource in the first time unit, but the value of the parameter in the transmission parameter set of the uplink resource available for the terminal device in the first time unit is different from the value of the parameter in the transmission parameter set available for the first logical channel, the method further comprises: if the terminal device is configured to support parallel transmission on a first 
He teaches different logical channels may operate according to different parameters/numerology (e.g., subcarrier spacing or TTI duration) (¶ [0072]). Data to be transmitted may have a particular priority, and may be mapped to a certain numerology based on the priority. The UE may transmit an SR to the base station to receive an uplink grant for pending data for logical channel(s) (¶ [0073]-¶ [0076]).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine that the terminal device has an available uplink resource in the first time unit, but the value of the parameter in the transmission parameter set of the uplink resource available for the terminal device in the first time unit is different from the value of the parameter in the transmission parameter set available for the first logical channel and in response to determining that the terminal device has an available uplink resource in the first time unit, but the value of the parameter in the transmission parameter set of the uplink resource available for the terminal device in the first time unit is different from the value of the parameter in the transmission parameter set available for the first logical channel, the method further comprises: if the terminal device is configured to support parallel transmission on a first physical channel and a second physical channel, transmitting the data on the available uplink resource available in the first time unit (if the terminal does not support parallel transmission on a first physical channel and a second physical channel, the transmitting step need not be performed. See Ex Parte Schulhauser, Appeal No. 2013-007847 (PTAB April 28, 2016)) in the system of Tseng in view of He and Takeda to provide QoS.
47 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Loehr et al. (US 2019/0174513 A1, hereinafter “Loehr”).
 	Regarding claim 47, Tseng teaches the method according to claim 46.
Tseng does not explicitly teach wherein the terminal device having an uplink resource available to transmit the data of the first logical channel comprises: the terminal device having an available uplink resource and a value of a parameter in a transmission parameter set of the uplink resource available for the terminal device is the same as a value of the parameter in the transmission parameter set available for the first logical channel, and a data unit transmitted by using the uplink resource available for the terminal device comprises a buffer status report and the buffer status report comprises at least a buffer size of a logical channel group to which the first logical channel belongs; or the terminal device having an available uplink resource and a value of a parameter in a transmission parameter set of the uplink resource available for the terminal device is the same as a  value of the parameter in the transmission parameter set available for the first logical channel, and the uplink resource available for the terminal device is capable of accommodating all data, available for transmission, of the first logical channel; or the terminal device has an available uplink resource and a value of a parameter in a transmission parameter set of the uplink resource available for the terminal device is the same as a value of the parameter in the transmission parameter set available for the first logical channel, and the uplink resource available for the terminal device is capable of accommodating all data, available for transmission, of the first logical channel and all data, available for transmission, of another logical channel, 
Loehr teaches wherein the terminal device having an uplink resource available to transmit the data of the first logical channel comprises: the terminal device having an available uplink resource and a value of a parameter in a transmission parameter set of the uplink resource available for the terminal device is the same as a value of the parameter in the transmission parameter set available for the first logical channel, and a data unit transmitted by using the uplink resource available for the terminal device comprises a buffer status report and the buffer status report comprises at least a buffer size of a logical channel group to which the first logical channel belongs (figs. 6A-7, 9, 10, 15 and 16).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit a buffer status report comprising at least a buffer size of a logical channel group to which the first logical channel belongs by using the uplink resource available for the terminal device, where value of a parameter in a transmission parameter set of the uplink resource available for the terminal device is the same as a value of the parameter in the transmission parameter set available for the first logical channel, in the system of Tseng to provide/meet QoS.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477